ACCEPTED
                                                                                         14-15-00104-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   11/17/2015 1:24:15 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 14-15-00104-CR
                                        In the
                                  Court of Appeals                       FILED IN
                                                                  14th COURT OF APPEALS
                                       For the                       HOUSTON, TEXAS
                            Fourteenth District of Texas          11/17/2015 1:24:15 PM
                                     At Houston                   CHRISTOPHER A. PRINE
                            ♦                                    Clerk

                                    No. 1374647
                             In the 182nd District Court
                              Of Harris County, Texas
                            ♦
                            VICENTE EDDIE MATTA
                          Appellant
                             V.
                   THE STATE OF TEXAS
                          Appellee
                    ♦
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                     ♦
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with the capital murder of Al Dehghani

         committed on January 7, 2013 (CR – 23). He pled “not guilty” to the

         charge, and the case was tried to a jury (CR – 493). The jury found the

         appellant guilty and sentenced him to life in prison on January 26, 2015

         (CR – 493). The appellant filed notice of appeal that same day, and the

         trial court certified his right to appeal (CR – 496, 514).
2. The State’s brief was due on November 13, 2015. The State hereby

   requests a 30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. This case was not assigned to the undersigned attorney until today,
          November 17, 2015. The notes in the file folder indicate that the
          State did not receive the appellant’s brief until November 16, 2015.

      b. The undersigned attorney has researched and answered by email
          more than 50 legal questions of trial prosecutors since the appellant
          filed his brief. The undersigned attorney researched and answered
          even more such questions by phone during that time period.

      c. The undersigned attorney has been involved in completing the
          following written appellate project since the appellant filed his
          brief:

           (1)      Ana Gonzalez-Angulo v. The State of Texas
                    No. 01-14-00886-CR
                    Brief filed October 14, 2015

           (2)      Jonathan Young v. The State of Texas
                    No. 14-15-00257-CR
                    Brief filed October 15, 2015

           (3)      Raymond Eisenbach v. The State of Texas
                    No. 14-15-00225-CR
                    Brief filed October 16, 2015

           (4)      Marcus Brooks v. The State of Texas
                    No. 14-14-00568-CR
                    Brief filed November 2, 2015
                (5)     William Quinn v. The State of Texas
                        No. 01-15-00116-CR
                        Brief filed November 4, 2015

                (6)     Ex Parte Michael Sewell v. The State of Texas
                        No. 14-15-00640-CR
                        Brief filed November 12, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

     Kurt Wentz
     Attorney at Law
     5629 Cypress Creek Pkwy, Suite 115
     Houston, Texas 77069
     kbsawentz@yahoo.com
                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: November 17, 2015